PETITION FOR WRIT OF MANDAMUS WRIT DENIED.
Relator, Carlos Brown, has filed a complaint for a writ of mandamus. The relator seeks an order from this court which requires the respondent, the Cuyahoga County Court of Common Pleas, to render a ruling with regard to a motion to vacate plea as filed in the underlying cases of State v. Brown, Cuyahoga County Court of Common Pleas Case Nos. CR-035914 and CR-036608. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of the findings of fact and conclusions of law, as journalized on December 14, 2000, which denied the relator's motion to vacate plea. The relator's request for mandamus is thus moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996), 74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Clerk to serve notices to all parties as provided in Civ.R. 58(B). Costs to relator.
Writ denied.
KENNETH A. ROCCO, P.J., and MICHAEL J. CORRIGAN, J., CONCUR.